DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 3/4/2022 in response to the office action mailed on 12/9/2021.  The status of the claims is as follows.

Election/Restrictions
3.	Claims 1-17, 28, 30-31 and 33 are allowable. The restriction requirement of Groups 1-7, as set forth in the Office action mailed on 7/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group 2 is withdrawn.  Claims 31 and 33, directed to Group 2 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 35, 36, 38, 40 and 42, directed to Groups 3-7 are withdrawn from consideration because they fail to require all the limitations of an allowable claim.




5.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

6.	This application is in condition for allowance except for the presence of claims 35, 36, 38, 40 and 42 directed to Groups 3-7 were non-elected without traverse.  Accordingly, claims 35, 36, 38, 40 and 42 have been cancelled.

Allowable Subject Matter
7.	Claims 1-17, 28, 30-31 and 33 are allowed.

8.	The following is an examiner’s statement of reasons for allowance:  The prior art does not teach Applicants claimed structure having propylene oxide.



9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766